Name: Regulation (EEC) No 1351/72 of the Commission of 28 June 1972 on the recognition of producer groups for hops
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  farming systems;  information technology and data processing
 Date Published: nan

 Avis juridique important|31972R1351Regulation (EEC) No 1351/72 of the Commission of 28 June 1972 on the recognition of producer groups for hops Official Journal L 148 , 30/06/1972 P. 0013 - 0014 Finnish special edition: Chapter 3 Volume 4 P. 0218 Danish special edition: Series I Chapter 1972(II) P. 0577 Swedish special edition: Chapter 3 Volume 4 P. 0218 English special edition: Series I Chapter 1972(II) P. 0603 Greek special edition: Chapter 03 Volume 8 P. 0079 Spanish special edition: Chapter 03 Volume 6 P. 0042 Portuguese special edition Chapter 03 Volume 6 P. 0042 REGULATION (EEC) No 1351/72 OF THE COMMISSION of 28 June 1972 on the recognition of producer groups for hops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1696/711 of 26 July 1971 on the common organization of the market in hops, and in particular Article 7 (5) thereof; Whereas the conditions laid down in Article 7 of Regulation (EEC) No 1696/71 for the recognition of producer groups or a union of recognized producer groups for hops include the application of common rules for production and first marketing stage in addition to proof of economically viable activity ; whereas those conditions must be specified; Whereas, in order to ensure a certain uniformity in administrative procedure, detailed rules should be laid down for the application, granting and withdrawal of recognition; Whereas, for the information of Member States and parties concerned, a list should be published at the beginning of each year, of groups and unions of groups which were recognised during the previous year and of those from whom recognition was withdrawn; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Hops; HAS ADOPTED THIS REGULATION: Article 1 1. If a producer group, hereinafter called "group", is to qualify for recognition under Article 7 of Regulation (EEC) No 1696/71 its membership must be composed exclusively of hop producers. 2. The common rules referred to in Article 7 (3) (a) of Regulation (EEC) No 1696/71 shall be laid down in writing. These rules shall comprise at least: (a) as regards production: (aa) the use of one or more specified varieties when renewing plantations or creating new ones, (bb) compliance with certain methods of cultivation and plant protection, (cc) harvesting, drying and, where appropriate, preparation for marketing; (b) as regards marketing, the provisions governing sales by the group on the one hand and by producers on the other, particularly as regards concentration and conditions of supply. 3. "The first marketing stage" means the sale of hops by the producer himself or, in the case of a producers' group, the sale of hops by its members to the wholesale trade or to the user industry. Article 2 1. If it is to be recognized, a group must include registered areas of at least 60 hectares and at least seven producers. 2. However, in accordance with the procedure laid down in Article 20 of Regulation (EEC) No 1696/71, a Member State may be authorized, on request, to recognize a group whose registered areas comprise less than 60 hectares, if the areas are situated in a recognized production region covering less than 100 hectares. 1 OJ No L 175, 4.8.1971, p. 1. Article 3 The following documents and information shall accompany any application for recognition: (a) the statute, (b) the names of persons authorized to act on behalf of the group, (c) a list of the activities justifying the request for recognition, (d) evidence that the provisions of Article 2 have been complied with. Article 4 1. Member States shall take a decision on the application for recognition within three months of its receipt. 2. Recognition of a group shall be withdrawn if the conditions laid down for recognition are no longer fulfilled or if such recognition is based on incorrect information. Recognition shall be withdrawn with retroactive effect if it has been obtained or enjoyed fraudulently. 3. Member States shall exercise continuos supervision to ensure that the recognized groups observe the conditions for recognition. Article 5 1. If it is to be recognized, a union of recognized groups must control registered areas of at least 500 hectares. 2. The provisions of this Regulation, with the exception of Article 2, shall apply to unions of groups. Article 6 1. Where a Member State grants, refuses or withdraws recognition of a group it shall so inform the Commission with two months following the communication of its decision to the applicant and indicate the reasons for refusing an application for recognition or of withdrawing recognition. 2. At the beginning of each year the Commission shall ensure publication in the Official Journal of the European Communities of the list of groups and combinations of groups which were recognized during the previous year as well as those whose recognition was withdrawn during the same period. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1972. For the Commission The President S.L. MANSHOLT